

116 HR 2228 IH: To offer persistent poverty counties and political subdivisions of such counties the opportunity to have their rural development loans restructured.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2228IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Butterfield introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Financial Services, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo offer persistent poverty counties and political subdivisions of such counties the opportunity to
			 have their rural development loans restructured.
	
		1.Opportunity for persistent poverty counties and political subdivisions in those counties to have
			 their rural development loans restructured
 (a)In generalOn request of a persistent poverty county or a political subdivision of such a county that has an outstanding loan described in subsection (c), the entity that made the loan shall restructure the loan so that the interest rate on the loan is 0 percent and the loan term is 40 years.
 (b)Persistent poverty county definedIn subsection (a), the term persistent poverty county means a county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990, 2000, and 2010 decennial censuses.
 (c)Loan describedA loan is described in this subsection if the loan is any of the following: (1)Water and waste disposal loanA loan made under section 306(a)(1) of the Consolidated Farm and Rural Development Act for a water and waste disposal purpose.
 (2)Essential community facility loanA loan made under section 306(a)(1) of the Consolidated Farm and Rural Development Act for an essential community facility.
 (3)Telecommunications infrastructure loanA loan made under title III of the Rural Electrification Act of 1936. (4)Rural broadband access loanA loan made under section 601 of the Rural Electrification Act of 1936.
 (5)Distance learning and telemedicine loanA loan made under section 2333 of the Food Agriculture, Conservation, and Trade Act of 1990. (6)Broadband loan and grant pilot program loanA loan made under the program provided for in section 779 of Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2018.
 (7)Rural electrification loanA loan made under any provision of the Rural Electrification Act of 1936 for a rural electrification purpose.
 (8)Multifamily rural rental housing loanA loan made under section 515 of the Housing Act of 1949 (42 U.S.C. 1485). 